Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the method of treatment for specie (i), pulmonary hypertension and pulmonary hypertension associated with heart failure for specie (ii), and N-ethyl-N’-[(3β,5α)-17-oxoandrostan-3l]urea as the species (iii) in the reply filed on 05/29/2020 is maintained.

				Claims Status
Claims 1, 4-10, and 12 are pending. Claims 5 is withdrawn. Claims 2-3 and 11 are canceled. Claims 1, 4, 6-10, and 12 are examined in accordance to the elected species. 
The amendment filed on 11/17/2020 in response to the Non-Final office Action of 08/20/2020 is acknowledged and has been entered.

Priority
This application claims priority to U.S. Provisional Application No. 62/422,929, filed 
on November 16, 2016.



Action Summary
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being un-patentable over Hamilton et al., J. Med. Chem. 2012, 55, 4431-4445.in view of Chettimada et al., Am J Physiol Lung Cell Mol Physiol. 2015 Feb 1; 308(3): L287-L300, Gupte, Curr Opin Investig Drugs. 2008 Sep;9(9):993-1000, and Shin et al., Heart Fail Clin. 2010 Apr; 6(2): 215–222 are maintained, but modified and revisited in light of claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 4, 6, 7, and 12 are rejected under 35 U.S.C. 103 as being un-patentable over Hamilton et al., J. Med. Chem. 2012, 55, 4431-4445.in view of Chettimada et al., Am J Physiol Lung Cell Mol Physiol. 2015 Feb 1; 308(3): L287-L300, Gupte, Curr Opin Investig Drugs. 2008 Sep;9(9):993-1000,  Shin et al., Heart Fail Clin. 2010 Apr; 6(2): 215–222, and Nyce (US7,456,161 B2). 
Hamilton et al. teaches the use of N-ethyl-N’-[(3β,5α)-17-oxoandrostan-3l]urea Compound 7c (urea) with the following structure:

    PNG
    media_image1.png
    277
    289
    media_image1.png
    Greyscale
 as a known uncompetitive inhibitor of Glucose-6-phosphate dehydrogenase (G6PD) with an IC50 value of 5.0 µM, see Abstract. 
Hamilton et al. does not teach treating pulmonary hypertension including the elected pulmonary hypertension Group I comprising scleroderma and pulmonary hypertension associated with heart failure. Moreover, Hamilton et al. does not teach the effective amount of G6PD inhibitor is between 30 to 200 mg/day. 

Gupte teaches increased glucose-6-phosphate dehydrogenase (G6PD) activity and elevated NADPH levels are associated with endothelial and vascular dysfunction. Also, there is a 10-fold increase in myocardial G6PD expression and a 2-fold increase in G6PD activity in pacing-induced heart failure compared with normal hearts, see Abstract. 
Shin et al. teaches most frequently, PH is associated with an underlying primary diagnoses such as congenital heart disease, scleroderma/CREST, thromboembolic disease, chronic hypoxia, chronic obstructive pulmonary disease (COPD), as well as left heart failure, see page 216, fourth para. 
Nyce teaches the use of a non-glucocorticoid steroid or analogue thereof, such as dehydroepiandrosterone (DHEA) and dehydroepiandrosterone sulfate of salts thereof for treating COPD, pulamonary hypertension, see Abstract and col. 15, lines 66-67 bridging col. 16, lines 1-16. Nyce teaches DHEA is an inhibitor of G6PDH, see col. 32, lines 1-10. Nyce further teaches Epiandrosterone having the following structure:

    PNG
    media_image2.png
    183
    279
    media_image2.png
    Greyscale
, see col. 16, lines 40-55. Additionally, Nyce teaches the DHEA and DHEA-S are administered at a dose of about 0.01 to about 3600 mg/kg once or several times a day, see col. 20, lines 16-25. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the G6PD inhibitor taught by Hamilton, i.e. compound 7c  in the amount taught by Nyce that encompasses the claimed amount for treating pulmonary hypertension including pulmonary hypertension Group (1), i.e. scleroderma and pulmonary hypertension associated with heart failure to give Applicant’s claimed invention. One would have been motivated by the fact Chettimada et al. teaches G6PD over-activation play a key role in switching the PASM cells from the contractile to synthetic phenotype by increasing Sp1 and HIF-1α, which suppresses myocardin, a key cofactor that maintains smooth muscle cell in contractile state, and increasing hypoxia-induced PASM cell growth, and hence contribute to pulmonary arterial remodeling and pathogenesis of pulmonary hypertension, see Abstract and also because Shin et al. teaches most frequently, PH is associated with an underlying primary diagnoses such as congenital heart disease, scleroderma/CREST, thromboembolic disease, chronic hypoxia, chronic obstructive pulmonary disease (COPD), as well as left heart failure, see page 216, fourth para, because Gupte teaches increased glucose-6-phosphate dehydrogenase (G6PD) activity and elevated NADPH levels are associated with endothelial and vascular 
		Applicants’ argument and Response to Applicants’ argument
	Applicants argue that Compound 7e. See, Hamilton at pages 4439-4440. Compound 7e has an IC50 of 1.0 ± 0.1 in the enzyme assay, shown in Table 1, and an IC50 of 9.5 ± 4.7 in the HEK293T cell assay. The compounds tested varied widely in their inhibition of G6PD as shown in the IC50 results from the enzyme and cell-based assays presented in Tables 1, 2 and 3 in Hamilton. As noted in Hamilton, there was no clear correlation between the inhibitory activity of the compounds in the enzyme assay with the inhibitory activity of the compounds in the HEK293T cell assay. See, Hamilton at page 4437, right column. Hamilton concludes that several compounds, including Compound 7e, may be useful for elucidating the role of G6PD in cells, for examining the role of inhibiting G6PD in cells, and for assisting the future design of more potent steroid inhibitors with potential therapeutic utility. See, Hamilton at page 4438, right column; page 4439, left column. Hamilton does not teach or suggest that all derivatives of 17-ketosteroids and pregnane that inhibit G6PD activity will be useful to reduce pulmonary hypertension in mammals, nor does Hamilton teach or suggest what is a therapeutically In response, the Examiner finds Applicants’ argument not persuasive. The Examiner does not dispute the fact the compounds tested varied widely in their inhibition of G6PD as shown in the IC50 results from the enzyme and cell-based assays presented in Tables 1, 2 and 3 and there was no clear correlation between the inhibitory activity of the compounds in the enzyme assay with the inhibitory activity of the compounds in the HEK293T cell assay. See, Hamilton at page 4437, right column In Hamilton. Moreover, the Examiner acknowledges that Hamilton concludes that several compounds, including Compound 7e, may be useful for elucidating the role of G6PD in cells, for examining the role of inhibiting G6PD in cells, and for assisting the future design of more potent steroid inhibitors with potential therapeutic utility. See, Hamilton at page 4438, right column; page 4439, left column. However, the Examiner contends that Hamilton clearly teaches compound 7c exhibits G6PD activity in an Enzyme assay and HEK293T cell assay, see Table 1. As such, the teaching of Hamilton clearly provides evidence that compound 7c exhibits G6PD inhibitory activity. Therefore,  since altered glucose metabolism and G6PD over-activation play a key role in switching the PASM cells from the contractile to synthetic phenotype by increasing Sp1 and HIF-1α, which suppresses myocardin, a key cofactor that maintains smooth muscle cell in contractile state, and increasing hypoxia-induced PASM cell growth, and hence contribute to pulmonary arterial remodeling and pathogenesis of pulmonary hypertension, see Abstract of Chettimada et al. and since increased glucose-6-phosphate dehydrogenase (G6PD) activity and elevated NADPH levels are associated with endothelial and vascular dysfunction and in pacing-induced heart failure compared with normal hearts, see Abstract of Shin et al., 
	Applicants argue that Chettimada and Gupte teach that G6PD is increased in pulmonary hypertension and in certain other cardiovascular diseases, indicating that G6PD could be a potential therapeutic target. However, these studies do not teach or suggest G6PD inhibitors that are useful for treating human diseases. Moreover, not all G6PD inhibitor can alleviate pulmonary hypertension and some of them can be neurotoxic and/or cardiotoxic. Shin teaches that heart failure is often associated with pulmonary hypertension but does not teach or suggest how to alleviate pulmonary hypertension- associated heart failure and definitely does not teach that G6PD inhibition can reduce heart failure. In response, the Examiner finds Applicants; argument not persuasive. It may well be true that Chettimada and Gupte do not teach or suggest the use of G6PD inhibitors for treating pulmonary hypertension. However, Chettimada and Gupte clearly suggest that G6PD pathway is an attractive drug target for Pulmonary hypertension. As such, one would reasonably expect a G6PD inhibitor such as compound 7c to inhibit or reduce the activity of 6GPD in pulmonary hypertension, thereby treating pulmonary hypertension based on the teaching of Nyce. 
	Applicants’ argument that the present application teaches that when doses of G6PD inhibitors are 15 mg/kg  (i.e. 900 mg for a 60 kg subject) or higher, the G6PD inhibitor will be toxic for the subject is not persuasive  because the Examiner cannot find such teaching in the instant application. Additionally, the Examiner cannot find the teaching that 10 mg/day and 300 mg/day of the claimed G6PD inhibitors increased heart function or decreased heart failure. . 

Claims 8-10 are rejected under 35 U.S.C. 103 as being un-patentable over Hamilton et al., J. Med. Chem. 2012, 55, 4431-4445.in view of Chettimada et al., Am J Physiol Lung Cell Mol Physiol. 2015 Feb 1; 308(3): L287-L300, Gupte, Curr Opin Investig Drugs. 2008 Sep;9(9):993-1000,  Shin et al., Heart Fail Clin. 2010 Apr; 6(2): 215–222, and Nyce (US7,456,161 B2) as applied to claims 1, 4, 6, 7, and 12 in further view of Handoko et al., Eur Respir Rev 2010; 19: 115, 72–82.
	The teachings of Hamilton et al., Chettimada et al., Gupte, Shin et al., and Nyce have been discussed in the above 103 rejection.
	   Hamilton et al., Chettimada et al., Gupte, Shin et al., and Nyce collectively do not teach a diuretic, a vasodilator, an inotropic agent, an angiotensin converting enzyme (ACE) inhibitor, a beta blocker, a neurohumoral blocker, an aldosterone antagonist, a histone deacetylase inhibitor, erythropoietin, or combinations thereof and a medical device comprises a bi-ventricular pacemaker, an implantable cardioverter-defibrillator (ICD), a ventricular assist device (VAD), a left ventricular assist device (LVAD), a cardiac resynchronization therapy (CRT), or combinations thereof. 
	Handoko et al. teaches the use of angiotensin-converting enzyme inhibitor or beta-blocker and is beneficial in  pulmonary arterial hypertension. Furthermore, the incidence of cardiac death in pulmonary arterial hypertension could be reduced by implantable cardioverter-defibrillators, see abstract.
prima facie obvious for a person of ordinary skill in the art at the time of the invention was made to combine the method disclosed by the collective teachings of Hamilton et al., Chettimada et al., Gupte, Shin et al., and Nyce with the method set forth by Handolo et al. because each is taught by the prior art to be useful for the same purpose (i.e., treating pulmonary hypertension). See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further, a person of ordinary skill in the art would reasonably have expected to be successful because both compositions were shown to be useful separately for the exact same purpose and thus would be expected to be similarly useful when used together.



Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.